Order entered June 28, 2013




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00679-CR

                          EX PARTE BRENDA MARIE SANCHEZ

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX12-90067-M

                                           ORDER
       Appellant’s June 24, 2013 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is extended to July 18, 2013. The time to file the

State’s brief is extended to August 8, 2013.



                                                        /s/   DAVID EVANS
                                                              JUSTICE